                Case 1:21-cv-00224-N/A Document 1              Filed 05/07/21               Page 1 of 5Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                                  FORM 1

 FD SALES COMPANY, LLC

                                  Plaintiff,                          S U M M O N S Court No. 21-00224
           v.

 UNITED STATES,
                                  Defendant.

TO:        The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                       Clerk of the Court


                                                PROTEST
 Port of
 Entry:         2704                                   Date Protest
                                                       Filed:         January 16, 2020
 Protest
 Number:        270420109197                           Date Protest
                                                       Denied:
                                                                      November 8, 2020

 Importer:      FD Sales Company, LLC
 Category of
 Merchandise:
                  Flooring, Tools

                           ENTRIES INVOLVED IN ABOVE PROTEST
   Entry                Date of            Date of         Entry                  Date of            Date of
  Number                 Entry           Liquidation      Number                   Entry           Liquidation
See attached.




                                                       Lizbeth R. Levinson, Esq.
Port Director,                                         1030 15th Street, NW
                                                       Suite 380 East
301 E. Ocean Blvd.                                     Washington, DC 20005
Suite 1400                                             Phone: (202) 794-1182
                                                       Email: llevinson@foxrothschild.com
Long Beach, CA 90802
Address of Customs Port in                                Name, Address, Telephone Number
Which Protest was Denied                                  and E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00224-N/A Document 1                         Filed 05/07/21         Page 2 of 5Form 1-2




                            CONTESTED ADMINISTRATIVE DECISION

                                      Appraised Value of Merchandise
                                            Statutory Basis                             Statement of Value

 Appraised:




 Protest Claim:



                                        Classification, Rate or Amount
                                            Assessed                                       Protest Claim
                         Paragraph or                                         Paragraph or
  Merchandise            Item Number                          Rate            Item Number                    Rate
 See attached.




                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 Plaintiff's imports covered under this protest were subject to USTR-granted exclusions from additional
 Section 301 duties and Plaintiff is entitled to a refund of the additional duties paid at time of entry.

 The issue which was common to all such denied protests:
  CBP failed to apply exclusions and refund additional Section 301 duties paid for
  products imported by Plaintiff and covered by said exclusions.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at
the port of entry unless otherwise shown.

                                              /s/Lizbeth R. Levinson
                                              ______________________________________________
                                                                 Signature of Plaintiff's Attorney
                                               May 7, 2021
                                              __________________________________________________________
                                                                   Date
                     Case 1:21-cv-00224-N/A Document 1         Filed 05/07/21     Page 3 of 5Form 1-3


                                           SCHEDULE OF PROTESTS
        __________________________
                 Port of Entry

  Protest                 Date Protest   Date Protest     Entry              Date of           Date of
  Number                   Filed          Denied          Number             Entry            Liquidation




 Port Director of Customs,
                                                             If the port of entry shown
                                                             above is different from the
                                                             port of entry shown on the
                                                             first page of the summons,
                                                             the address of the Port
                                                             Director for such different
                                                             port of entry must be given
                                                             in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
       Case 1:21-cv-00224-N/A Document 1       Filed 05/07/21     Page 4 of 5




                            SCHEDULE OF ENTRIES

       Entry Number            Date of Entry                    Date of Liquidation
44279140360                     09/27/2018                         08/30/2019
44279140394                     09/28/2018                         08/30/2019
44279140683                     09/30/2018                         08/30/2019
44279140691                     10/02/2018                         08/30/2019
44279141293                     10/03/2018                         08/30/2019
44279141319                     10/03/2018                         08/30/2019
44279142820                     10/08/2018                         09/06/2019
44279143190                     10/10/2018                         09/06/2019
44279144230                     10/14/2018                         09/13/2019
44279144537                     10/19/2018                         09/20/2019
44279144545                     10/19/2018                         09/20/2019
44279144552                     10/19/2018                         09/20/2019
44279144958                     10/19/2018                         09/20/2019
44279145856                     10/22/2018                         09/20/2019
44279146557                     10/25/2018                         09/20/2019
44279147324                     10/29/2018                         09/27/2019
44279147712                     10/29/2018                         09/27/2019
44279147894                     10/31/2018                         09/27/2019
44279148876                     11/03/2018                         10/04/2019
44279149171                     11/05/2018                         10/04/2019
44279149486                     11/09/2018                         10/11/2019
44279150252                     11/14/2018                         10/11/2019
44279150427                     11/13/2018                         10/11/2019
44279150526                     11/14/2018                         10/11/2019
44279150781                     11/18/2018                         10/18/2019
44279150922                     11/17/2018                         10/18/2019
44279151003                     11/10/2018                         10/11/2019
44279154064                     11/23/2018                         10/25/2019
44279154213                     11/25/2018                         10/25/2019
44279155392                     11/24/2018                         10/25/2019
44279155731                     11/26/2018                         10/25/2019
44279157463                     12/07/2018                         11/08/2019
44279159188                     12/05/2018                         11/01/2019
44279160814                     12/14/2018                         11/15/2019
44279161200                     12/05/2018                         11/01/2019
44279161614                     12/20/2018                         11/22/2019
44279161671                     12/16/2018                         11/15/2019
44279161895                     12/20/2018                         11/22/2019
44279161937                     12/13/2018                         11/15/2019
44279162950                     12/25/2018                         11/22/2019
44279163743                     12/20/2018                         11/22/2019
44279163768                     12/20/2018                         11/22/2019
44279163792                     12/20/2018                         11/22/2019
         Case 1:21-cv-00224-N/A Document 1          Filed 05/07/21     Page 5 of 5




44279164311                            12/26/2018                       11/22/2019
44279164402                            12/25/2018                       11/22/2019
44279165516                            12/26/2018                       11/22/2019
44279165771                            01/02/2019                       11/29/2019
44279167488                            01/06/2019                       12/06/2019
44279180085                            03/10/2019                       12/27/2019




                      SCHEDULE OF CLASSIFICATION, RATE OR AMOUNT

                               Assessed                             Protest Claim
  Merchandise       Paragraph or          Rate            Paragraph or            Rate
                    Item Number                           Item Number
Vinyl Flooring    3918.10.1000      5.3%                3918.10.1000        5.3%
                  9903.88.03        25%                 9903.88.34(3)       Free
Engineered Wood   4412.99.5105      Free                4412.99.5105        Free
Flooring          9903.88.03        25%                 9903.88.40(7)       Free
“Aquaguard”       4412.99.5105      Free                4412.99.5105        Free
Wood Flooring     9903.88.03        25%                 9903.88.34(9)       Free
Tile Saws         8464.10.0100      Free                8464.10.0100        Free
                  9903.88.03        25%                 9903.88.17(63)      Free
Tile Nippers      8203.20.6030      $0.12/doz. + 5.5%   8203.20.6030        $0.12/doz. + 5.5%
                  9903.88.03        25%                 9903.88.34(26)      Free
